NO.    92-516

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1993



ROY BECKMAN,
            Plaintiff and Appellant,
     -vs-
JACK LACHER, d/b/a
LACHER FARMS,
            Defendant and Respondent.




APPEAL FROM:     District Court of the Eighth Judicial District,
                 In and for the County of Cascade,
                 The Honorable Thomas M. McKittrick, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                 Roy Beckman, Pro Se, Great Falls, Montana
            For Respondent:
                 Brian Bulger; Bulger Law Offices, Great
                 Falls, Montana


                                    Submitted on Briefs:   May 13, 1993
                                                Decided:   June 21, 1993
Filed:
Justice John Conway Harrison delivered the Opinion of the Court.

       This is an appeal from the Eighth Judicial District Court,
Cascade County, the Honorable Thomas M. McKittrick presiding. Roy
Beckman       (Beckman) appeals        from a       jury verdict    awarding him
$3,872.94       for breach of an oral contract involving a crop-share
lease in Cascade County, Montana.                We affirm.
       Beckman presents numerous issues for review, butthe following
two alone are dispositive.
       1. Whether substantial credible evidence supports the jury
       verdict.
       2.  Whether the District Court erred in directing the verdict
       with regard to punitive damages.
       Beckman and respondent Jack Lacher (Lacher) entered into an
oral agreement in May          1989.    The agreement provided that Lacher
would farm Beckman's property for Beckman and receive two-thirds of
tkLe L-l ------ .
               L
     I a l v r s c   Both parties are Earmers.           Beckman is a gentleman
well along in years and has a serious hearing problem.                     While he
possesses a hearing aid, the record indicates that he does not wear
it regularly.         Much of the misunderstanding that occurred in this
relationship was admittedly due to Beckman's hearing deficiency.
       The property involved here was farmed by a neighbor, Ron
Robinson, until he died in          1989.       Robinson also farmed for another
neighbor, the          Sears family, who negotiated with              Lacher and
Robinson's widow to have Lacher take over the farming of the Sears
property. After Robinson died, Mrs. Robinson asked Lacher to spray
and harvest her crop.
       In May        1989,   Mrs.   Robinson brought          Lacher and    Beckman
                                            2
together, suggesting that Lacher farm Beckman's property. At this
meeting, Beckman and Lacher completed about eighty percent of their
oral agreement concerning the farming of the property.        Mrs.
Robinson witnessed the twenty percent that was left for argument,
but she was unable to confirm what was said.   Lacher asked Beckman
to reduce the agreement to writing, but Beckman never did.
     From the onset, disagreements occurred concerning Lacher's
farming methods.   Lacher is a younger, scientific farmer who has a
number of similar leases. He farms with modern equipment and is a
thorough believer in the use of fertilizer in the dryland wheat
country north of Great Falls. Beckman is an old-timer who did not
go along with all the modern ideas of farming in that area.    For
instance, Beckman insisted that fertilizer be spread on the ground,
not injected through the drills when the seeds were planted.
     During the seeding process Beckman insisted that Lacher use
his drills, which were forty to fifty years old, rather than his
own modern drills.   When Lacher brought his modern equipment into
the fields to do the drilling, Beckman stopped him and demanded
that he use his old equipment, which had to be repaired.      As a
result, some two or three weeks passed between early September,
1989, when Lacher brought his own equipment in, and the time he was

finally able to get into the fields for drilling.   Eventually the
crop was "top-dressed" according to Beckman's specification, though
Lacher, who had consulted an agronomist, believed that it would
have been better for the crop if he had used a liquid form of
nitrogen at the time of seeding.
     Not all of the winter wheat seeding was successful, and
portions had to be reseeded with spring wheat.            At Beckman's
direction the property was seeded with seed wheat similar to that
used previously on the property, which had been stored at the
Robinsons' place. The seeded spring wheat was fertilized by Lacher
but not in the manner specified by Beckman.
     After    the    fall   1989   seeding, Beckman   wrote   to   Lacher
indicating that he was terminating the lease, which was to have
been for three years, but in the same letter stated that a written
lease would follow.
        Beckman's crop was harvested in the summer of 1990.        Lacher
harvested a total of 5,736 bushels of spring wheat and winter wheat
combined. This was harvested from 299.6 acres for an average yield
of 19.1 bushels per acre.      The record indicates that this average
was above what Beckman had previously received from this acreage
when he or a lessee had planted and harvested it.
     After the 1990 harvest, Lacher asked Beckman to settle up on
the fertilizer, not including the fertilizer he had used on the
spring wheat.       Beckman refused to pay for his share even though
Lacher testified that Beckman had not objected to fertilizing the
crop.      Beckman denied that he had       ever agreed to pay       for
fertilizer.    At harvest time Lacher placed the winter wheat in an
elevator under his name and told Beckman that it would remain in
the elevator until payment for the fertilizer was resolved.          The
spring wheat was stored in both Lacher's and Beckman's names.
     The elevator manager testified as to the amounts of grain
Lacher delivered to the elevator and its average price.          In
addition he testified as to the average price of wheat at the time
of delivery.   He further testified that he had given all the grain
tickets and information to Beckman several times after the dispute
arose. He stated as did Lacher that Beckman was told he could sell
his one-third of the spring wheat, but he had not done so by the
time of the trial in August 1992.
     Beckman filed a complaint in December 1990, requesting an
accounting, costs, and punitive damages in the amount of $100,000.
The complaint alleged that Lacher had failed to farm Beckman's land
in a "proper and farm-like manner;" that Lacher had failed to store
the crop in his and Beckman's names; and that Lacher had somehow
not delivered all the wheat to the elevator.     These allegations
were completely disproved by testimony from the elevator manager,
Lacher's hired hand, who drove the grain trucks to the elevator,
and Lacher himself.
     At trial, the only figures concerning the value of Beckman's
share of the winter wheat and the seed wheat were provided by
Lacher, who was called as an adverse witness.        No conflicting
evidence was produced by Beckman or his witnesses.   Lacher offered
to pay Beckman his share of the value of the winter wheat, plus
interest; this amount, offset by one-third of the cost of the
fertilizer, was what the jury awarded Beckman.
     During the trial, Lacher moved the court for a directed
verdict on the punitive damages issue.   As Beckman had failed to
produce any evidence to support punitive damages, the court ruled
in favor of Lacher.
        On appeal, Beckman argues that punitive damages were justified
because Lacher sold his share of the winter wheat without his
consent, keeping a portion of the proceeds to cover one-third of
the cost of fertilizer.         Beckman insisted at the trial and
continues to insist that he receive the equivalent of his share of
the winter wheat in wheat and not in cash, and that he never agreed
to pay for one-third of the cost of fertilizer.        Although these
statements clearly reflect a difference of opinion between Lacher
and Beckman, they do not constitute evidence of conversion or fraud
by Lacher.       The District Court did not err in granting Lacher's
motion for a directed verdict on punitive damages.
        The transcript reveals that Beckman's counsel had considerable
difficulty in presenting him as a witness, due to his impaired
hearing and due to the fact that Beckman had very strong ideas of
what he wanted to present, even though counsel seemed to advise him
to the contrary. Counsel for Beckman at the time of the trial was
the second counsel, Beckman having dismissed previous counsel, who
had a lien against any judgment that Beckman might receive at this
trial.
        In reviewing a jury verdict, this Court's function is to
determine whether substantial credible evidence supports the
verdict.       Weinberg v. Farmers State Bank of Worden (1988), 231
Mont. 10,   28, 752 P.2d 719, 730.   This Court will not reverse a
judgment based on a jury verdict when there is substantial evidence
to support the verdict.      Kleinsasser v. Superior Derrick Service,
Inc. (l985), 218 Mont. 371, 708 P.2d 568.   In examining the
sufficiency of evidence to support a verdict, we review the
evidence in a light most favorable to the prevailing party.
Weinberg, 752 P.2d at 730.
     In this case, substantial credible evidence supports the exact
figures arrived at by the jury.      These figures were placed on a
blackboard by Beckman for the jury's consideration; they were the
only figures ever presented to the jury. Beckman apparently agreed
to these figures in cross-examination; at any rate, he provided no
conflicting evidence. Nor, after the trial, did he move for a new
trial or an amended verdict, possibly due to the fact that he fired
his counsel immediately after the jury verdict.
     The jury awarded Beckman the sum of $5,000.44, representing
one-third of the harvest delivered to the elevator at a price of
$2.49 per bushel, as established by the testimony of the elevator
manager.     In addition it included prejudgment interest of ten
percent from the time of delivery until the time of the trial, as
was urged by Lacher.     It also included 60.2 bushels of seed wheat
at $3.80 a bushel, a figure which was undisputed at the time of the
trial.     This was the exact amount that Lacher's attorney proposed
and that Beckman's attorney urged the jury to award Beckman.
     The jury also awarded Lacher $920.41, representing one-third
of the cost of fertilizer, plus $207.41 for interest at ten percent
from the time of delivery to the time of trial.       Thus, the net
award to Beckman was $3,872.94.
     We conclude that Beckman was awarded by a jury verdict the net
value of exactly the amount of grain he was entitled to under the
contract.    In addition, he was awarded interest that he described
as lfawfullygenerous."   He got exactly what he bargained for.
     The judgment of the District Court is affirmed.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decislon shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter and West Publishing Company.




We concur:
                                     June 21, 1993

                             CERTIFICATE O F SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


Roy Beckman
P. 0. Box 1955
Great Falls, MT 59405


Brian Bulger
Bulger Law Offices
410 Central Ave.
Great Falls, MT 59401


                                                E D SMITH
                                                CiEIiii   TiiE S-"jpRE'ME (33-"-RT
                                                STATE O F MONTANA